DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner erroneously indicated Applicant claimed foreign priority under 35 U.S.C. 119 (a)-(d).  A Supplemental Notice of Allowance has been submitted with the correction removing the indication of foreign priority, the acknowledgment made in the Allowability Notice is withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/John Zimmermann/Primary Examiner, Art Unit 2853